DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 28 December 2020. 

Drawings
The drawings were received on 28 December 2020, 3 February 2021 and 11 February 2021.  These drawings are accepted.

Response to Amendments
Applicant’s amendments to claims 18 and 19 overcome the objections to he claims. 
Applicant’s amendments to claims 2, 3, 9, 10, 18 and 19 overcome the rejections under 35 USC 112. 

Allowance
Claims 1-3, 10-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
In the response filed 28 December 2020, Applicant amended claims 1 and 20 to incorporate the limitations from cancelled claim 9 and argued the rejection under Reggie’366 in view of Keegan’474 to claim 9. 
Applicant argues that Keegan’s Figures 133-137, relied upon to teach a curling closure mechanism, fails to disclose the limitations of claims 1 and 20, as amended. The Office agrees. Keegan’s flap valve in Figures 133-137 includes a curled lever arm . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        15 March 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771